Exhibit 10.1


ESCROW, SERVICING AND CONSIGNMENT SALES AGREEMENT


THIS ESCROW, SERVICING AND CONSIGNMENT SALES AGREEMENT (this “Agreement”) is
made this 19th day of July, 2007 (the “Escrow Closing Date”) by and among AUTO
UNDERWRITERS PORTFOLIO ACQUISITION COMPANY, INC., a Texas corporation
(“Buyer/Borrower”), AUTO UNDERWRITERS FINANCE COMPANY, INC., a Texas corporation
(“Servicer”), AGM, LLC, a Delaware limited liability company (“Seller”), AGM,
LLC, a Delaware limited liability company, in its capacity as administrative
agent (in such capacity, “Administrative Agent”) on behalf of itself and the
Lenders from time to time party to the Loan Agreement referred to below, AUTO
UNDERWRITERS OF AMERICA, INC., a California corporation (“AUA”), WILLIAM
KELLAGHER (“Kellagher”) and DEAN ANTONIS (“Antonis”). Each of AUA, Servicer,
Kellagher and Antonis are sometimes individually referred to herein as a
“Guarantor” and collectively as the “Guarantors”.  Capitalized terms referred to
in this Agreement and not otherwise defined shall have the respective meanings
ascribed to such terms in the Loan and Security Agreement dated as of July 19,
2007 (the “Loan Agreement”) between Buyer/Borrower, Administrative Agent and the
lenders from time to time party thereto (collectively, the “Lenders”).


RECITALS


WHEREAS, Seller and Buyer/Borrower have executed that certain Receivables and
Motor Vehicle Purchase Agreement dated as of July 19, 2007 (the “Purchase
Agreement”), pursuant to which the Buyer/Borrower has agreed to purchase from
Seller, and Seller has agreed to sell to Buyer/Borrower, the Loans and Motor
Vehicle Inventory (as such terms are defined in the Purchase Agreement) set
forth in the Purchase Agreement pursuant to the terms of such Purchase Agreement
(such purchase, the “Purchase”) for a purchase price of $16,357,376.03 (the
“Purchase Price”); and


WHEREAS, Buyer/Borrower intends to pay to Seller the Purchase Price with an
amount of cash on hand equal to $964,000 (the “Cash Purchase Price”) and the
remainder of the Purchase Price (such amount, the “Financed Purchase Price”)
with the proceeds of loans under the Loan Agreement; and


WHEREAS, in order to finance a portion of the Purchase Price and facility the
acquisition of the Loans and Motor Vehicle Inventory by Buyer/Borrower,
Buyer/Borrower, Administrative Agent and the Lenders have executed the Loan
Agreement, pursuant to which the Buyer/Borrower has agreed to borrower and the
Lenders have agreed to provide certain loans and other financial accommodations
pursuant to the terms of such Loan Agreement, including, without limitation,
Term Loans in an amount equal to $14,719,897.03 and an Inventory Loan Advance in
an amount equal to $673,479.00 (the aggregate amount of such loans to be used to
pay the Financed Purchase Price, hereinafter, the “Initial Loans”); and

 
1

--------------------------------------------------------------------------------

 

WHEREAS, in order to operate a used automobile dealership, collect accounts
receivable under consumer auto loans and finance the sale of automobiles to
consumers, the Buyer/Borrower is required under applicable law to have obtained
a Texas auto dealer’s license (a “Dealer License”) and a Texas finance license
(a “Finance License”; the Finance License and the Dealer License, collectively,
the “­Required Permits”); and


WHEREAS, the Buyer/Borrower has made application to the relevant governmental
authorities for the issuance of the Required Permits, but, as of the Escrow
Closing Date, has not yet received same; and


WHEREAS, Servicer, an affiliate of Buyer Borrower and wholly-owned subsidiary of
Buyer/Borrower’s one hundred percent parent, has all applicable permits under
applicable law necessary to operate a used automobile dealership, collect
accounts receivable under consumer auto loans and finance the sale automobiles
to consumers; and


WHEREAS, the parties hereto have agreed to execute and deliver the Purchase
Agreement and all related Sale Documents (as defined in the Purchase Agreement)
and the Loan Agreement and all related Loan Documents, to be held in escrow
pending the Buyer/Borrower’s receipt of the Required Permits, at which point the
Purchase Agreement, Sale Documents, Loan Agreement and Loan Documents may be
released from escrow pursuant to the terms hereof and spring into full force and
effect, which release and effectiveness shall be deemed to have occurred on the
Escrow Closing Date in accordance with Section 3 of Article I hereof; and


WHEREAS, the Seller and Servicer have agreed that, from the Escrow Closing Date
through the Escrow Release, the Servicer shall service the Loans for and on
behalf of the Seller pursuant to the terms hereof; and


WHEREAS, the Seller and Servicer have further agreed that, on the Escrow Closing
Date, the Seller shall consign and deliver to Servicer, and the Servicer shall
accept and receive from Seller, the Motor Vehicle Inventory, and that from the
Escrow Closing Date through the Escrow Release, the Servicer shall seek to sell
the Motor Vehicle Inventory to consumers in accordance with the terms hereof.


NOW THEREFORE, the parties hereto hereby  agree as follows.


I.           ESCROW ARRANGEMENTS.
 
1.
Delivery of Escrow Documents.  The parties hereto hereby acknowledge and agree
that, on or before the Escrow Closing Date, the Buyer/Borrower, Seller,
Administrative Agent, Servicer and Guarantors (as applicable) have executed and
delivered the Purchase Agreement, the Loan Agreement and the additional Sale
Documents and Loan Documents described on Exhibit A hereto (each dated as of the
Escrow Closing Date, collectively, the “Escrow Documents”) to the Seller to be
held in escrow pursuant to the terms hereof, and that, in consideration of the
mutual promises and covenants contained herein, Seller shall hold the Escrow
Documents in escrow and release the Escrow Documents from escrow in accordance
with and subject to the terms and conditions

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
hereof.  Until such time as the Escrow Documents are released in accordance with
Section 3 of this Article I, the Escrow Documents shall not be binding against
any party hereto. The parties hereto acknowledge and agree that the Custodial
Agreement between Administrative Agent and Buyer/Borrower is in full force and
effect, and is not subject to the escrow arrangements set forth herein.  

 
2.
Delivery of Cash Purchase Price; Term Loan A and Term Loan B Payments.   The
Seller hereby acknowledges and agrees that, on or before the Escrow Closing
Date, the Buyer/Borrower has transferred to Seller an amount equal to the Cash
Purchase Price.  Buyer/Borrower hereby acknowledges and agrees that it shall (i)
on or before the thirtieth (45th) day following the date hereof, pay an amount
equal to $1,036,000 (the “TL-A Payment”) to the Portfolio Collection Account,
and (ii) on or before the seventy-fifth (90th) day following the date hereof,
pay an amount equal to $1,000,000 (the “TL-B Payment”) to the Portfolio
Collection Account, in each case, to the extent the neither the Escrow Release
or Escrow Termination shall have occurred as of such date.

 
3.
Notification of Receipt of Required Permits; Distribution and Release of the
Escrow Documents.  Buyer/Borrower shall promptly notify Administrative Agent of
its receipt of any of the Required Permits, and provide copies of same to
Administrative Agent for review.   The parties hereby direct the Seller to hold
the Escrow Documents until such time as Administrative Agent shall have notified
the Seller in writing (with copies to be delivered to Buyer/Borrower and AUA),
to release the Escrow Documents (a “Release Notice”), which Release Notice the
Administrative Agent shall provide promptly following Administrative Agent’s
receipt of (i) a landlord’s waiver and consent, in form and substance reasonably
satisfactory to Administrative Agent, with respect to the Servicer Location and
AUP’s principal executive office (provided, that to the extent Buyer/Borrower is
unable to obtain either such landlord’s waiver and consent after exercising
commercially reasonable efforts to obtain same, delivery of such landlord’s
waivers and consents shall not be a condition to Administrative Agent’s required
delivery of a Release Notice hereunder (or otherwise constitute one of the
Release Conditions as defined below)) and (ii) either (A) evidence reasonably
acceptable to Administrative Agent of the Buyer/Borrower’s receipt of each the
Required Permits or (B) a fully executed Consignment Agreement and evidence
reasonable acceptable to Administrative Agent of the Buyer/Borrower’s receipt of
the Finance License (the foregoing conditions, collectively, the “Release
Conditions”).  For the purposes hereof, the term “Consignment Agreement” shall
mean a consignment agreement between Buyer/Borrower and AUF, pursuant to which
Buyer/Borrower shall consign motor vehicle inventory owned by the Buyer/Borrower
to AUF for retail sale, and the terms of which consignment agreement shall
expressly provide, amongst other things, (w) that there shall be no fee payable
to AUF in respect of such consignment arrangement, (x) title to the consigned
motor vehicle inventory shall not pass to AUF and shall remain vested in
Buyer/Borrower, (y) all proceeds received from the sale of consigned inventory
shall be for the benefit of and held in trust for Buyer/Borrower (including
without limitation any down payments or loans to purchaser, which loans shall be
originated in the name of Buyer/Borrower), and (z)  AUF shall acknowledge that
it is aware that such consigned vehicles are subject to a lien in favor of
Administrative Agent and that rights of Administrative Agent with

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
respect to such consigned vehicles take precedence over AUF’s rights in such
consigned vehicles.   Each of the parties hereto hereby irrevocably acknowledge
and agree that, contemporaneous with the release of the Escrow Documents by
Seller in accordance with the preceding sentence (the “Escrow Release”), (i) the
signatures of such party to the Escrow Documents to which such party shall
automatically be released and effective, and (ii) such Escrow Documents shall be
deemed to have been executed and delivered and to have entered into full force
and effect as of the Escrow Closing Date.

 
4.
Effect of Escrow Release, Consummation of the Purchase and deemed making of the
Initial Loans.   Upon the release of the Escrow Documents in connection with the
Escrow Release, and without any further act or agreement of the parties, the
parties acknowledge and agree that (i) the Purchase shall automatically be
consummated according to the terms of the Purchase Agreement (with such Purchase
being deemed to have been made and effective as of the Escrow Closing Date),
(ii) the Initial Loans shall be automatically made by the Lenders to Seller (at
the direction of and on behalf of the Borrower) pursuant to the terms of the
Loan Agreement (with such Initial Loans being deemed to have been made and
effective as of (and interest accruing from) the Escrow Closing Date.  Any
proceeds of the Loans collected by Seller pursuant to the terms of Article II
hereof from the Escrow Closing Date through the date of the Escrow Release (the
“Escrow Release Date”) shall be deemed to have been received by Administrative
Agent and applied to the Initial Loans in accordance with the terms of Section
3.6 of the Loan Agreement, and any proceeds of Servicer Loans received by Seller
pursuant to the terms of Article III hereof from the Escrow Closing Date through
the date of the Escrow Release (the “Escrow Release Date”) shall be deemed to
have been received by Administrative Agent and applied to the Initial Loans in
accordance with the terms of Section 3.6 of the Loan Agreement.  Any Servicer
Loan and Servicer Loan Documents originated by Servicer pursuant to the sale of
Consigned Inventory pursuant to Article III hereof shall automatically be deemed
transferred to Buyer/Borrower, and Servicer and/or Buyer/Borrower shall executed
such bills of sale or other documentation as Administrative Agent shall
reasonably request to evidence such sale.  The obligation of Seller under this
Agreement to pay any Sale Fees, Labor Costs or other expense reimbursements
payable to Servicer hereunder (other than Parts Costs) shall be deemed void and
of no force or effect, provided, however, that all such obligations of Seller
and Administrative Agent under the Escrow Documents shall survive the Escrow
Release and remain in full force and effect.

 
5.
Termination of Escrow Prior to Escrow Release.  In the event that the Release
Conditions are not satisfied on or before August 19, 2007 (as such date may be
extended by the written agreement of Seller, Administrative Agent and
Buyer/Borrower, the “Outside Date”), the Seller shall have the option to, by
written notice to Administrative Agent, Buyer/Borrower and AUA (a “Termination
Notice”), terminate the escrow arrangements set forth in this Article I (an
“Escrow Termination”), after which the signature pages of the parties to the
Escrow Documents shall promptly be returned by Seller to the applicable parties
or destroyed by the Seller, and such signature pages and the Escrow Documents
themselves shall be of no force or effect.  In the Event of an Escrow
Termination, Seller shall promptly pay to Buyer/Borrower an amount equal to the
Cash

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Down Payment and the amounts TL-A Payment and TL-B Payments paid to the
Portfolio Collection Account (if any) to Buyer/Borrower, provided that Seller
shall not be obligated to make such payment in the event that the Release
Conditions are not satisfied due to (i) the applicable Texas licensing authority
having rejected Buyer/Borrower’s application for a Finance License at a time
when such applicable Texas licensing authority is issuing such Finance Licenses
to any other applicable or (ii) the Buyer/Borrower shall have failed to deliver
a fully executed Consignment Agreement.

 
6.
Efforts to Obtain Required Permits. The Buyer/Borrower agrees to use its
commercially reasonable efforts to obtain the Required Permits.  Notwithstanding
the occurrence of an Escrow Release pursuant to Section 3 above prior to the
Buyer/Borrower’s receipt of Dealer License, the Buyer/Borrower hereby agrees to
continue to use its commercially reasonable efforts to obtain the Dealer License
(which agreement shall expressly survive the occurrence of the Escrow Release).

 
II.           SERVICING ARRANGEMENTS.
 
1.
Designation of the Servicer.  Seller hereby appoints the Servicer as its agent
to service the Loans and enforce its respective rights in and under such Loans
and any collateral security therefor until the Seller delivers a Termination
Notice.  Servicer hereby accepts such appointment and agrees to perform the
duties and obligations with respect thereto as set forth herein.  The parties
hereto acknowledge that Servicer, as the ‘servicer’ of the Loans under this
Agreement, possesses only such rights with respect to the enforcement of rights
and remedies with respect to the Loans and collateral security therefor as are
possessed by Seller.  Upon the Servicer’s receipt of a Termination Notice from
the Seller, Servicer agrees that it will terminate its activities as ‘servicer’
of the Loans hereunder in a manner that the Seller reasonably believes will
facilitate the transition of the performance of such activities to such
successor ‘servicer’ as Seller may select, and the Servicer shall use its
reasonable efforts to assist the Seller in transitioning such ‘servicing’
arrangements to such successor ‘servicer’.

 
2.
Duties of the Servicer.  The Servicer shall take or cause to be taken all such
actions as may be necessary or advisable to collect on the Loans from time to
time, all in accordance with (i) applicable laws, Servicer’s (a) Underwriting
Guidelines and (b) Collections and Account Liquidations Policies and Procedures
Manual (in each case, as delivered by Servicer to Seller prior to the date
hereof) and (iii) Seller and Seller Agent’s reasonable directions to Servicer
from time to time  (the preceding clauses (ii) and (iii), collectively, the
“Credit and Collection Policy”).  Without limiting the foregoing, the duties of
the Servicer shall include the following:

 
preparing and submitting of claims to, and post-billing liaison with, the
obligors in respect of the Loans (the “Obligors”);
 
maintaining all necessary servicing records with respect to the Loans and the
collateral security therefore (the
 
 
 
5

--------------------------------------------------------------------------------

 
 
“Loan Collateral”), and providing such reports to the Seller in respect of the
servicing of the Loans and Loan Collateral (including information relating to
its performance under this Agreement) as may be required hereunder or as the
Seller may reasonably request;
 
maintaining and implementing administrative and operating procedures (including,
without limitation, an ability to recreate servicing records in the event of the
destruction of the originals thereof) and keeping and maintaining all documents,
books, records and other information reasonably necessary or advisable for the
collection of the Loans and Loan Collateral;
 
promptly delivering to the Seller, from time to time, such information and
servicing records (including information relating to its performance under this
Agreement) as the Seller may from time to time reasonably request;
 
notifying the Seller of any action, suit, proceeding, dispute, offset,
deduction, defense or counterclaim that exists or is threatened in writing by an
Obligor with respect to any Loan (or portion thereof) of which the Servicer has
knowledge or has received notice;
 
maintaining the perfected security interest of the Seller in the automobiles or
light truck sold to the applicable Obligors in connection the generation of the
Loans; and
 
collecting all amounts due under any and all Loans, including, without
limitation, by endorsing all checks and other instruments representing
collections thereon (which amounts Servicer shall deposit into the Portfolio
Collection Account), executing and delivering any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments with respect to the Loan Collateral upon the
payment in full of the underlying Loans; and
 
after the delinquency of any Loans and to the extent permitted under and in
compliance with applicable law, to commence proceedings with respect to
enforcing payment thereof.
 
Servicer acknowledges and agrees that Seller may locate a third party agent
determined by Seller (the “Seller Agent”) on-site at the Servicer Location (as
hereinafter defined) to monitor the Servicer’s day to day operations, servicing
of the Loans and sale of Consigned Inventory in
 

 
6

--------------------------------------------------------------------------------

 

accordance with the terms of this agreement.  Servicer agrees that it will
cooperate with the Seller Agent and comply with the directions and approvals of
the Seller Agent in connection with its performance of its servicing and
consignment sales obligations under this Agreement.
 
3.
Authorization of the Servicer.

 
(a)           The Seller hereby authorizes the Servicer to collect all amounts
due under any and all Loans (but only to the extent such collections are made in
accordance with applicable law), including, without limitation, by endorsing all
checks and other instruments representing collections thereon, executing and
delivering any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments with
respect to the Loan Collateral and, after the delinquency of any Loans and to
the extent permitted under and in compliance with applicable law, to commence
proceedings with respect to enforcing payment thereof.  The Seller hereby agrees
to cooperate with the Servicer to the fullest extent in order to ensure the
collectibility of the Loans and Loan Collateral.  In no event shall the Servicer
be entitled to make the Seller or any affiliate thereof a party to any
litigation without such party’s express prior written consent.
 
After the Escrow Termination has occurred, at the direction of the Seller, the
Servicer shall take such action as the Seller may deem necessary or advisable to
enforce collection of the Loans and Loan Collateral, including, without
limitation. notifying any Obligor with respect to any Loans directing such
Obligor to make payments of all amounts due or to become due directly to the
Seller or any servicer, collection agent or lock-box or other account designated
by the Seller.  If the Servicer or any other party hereto receives any payments
or other amounts in respect of the Loans in connection with the actions
described above or otherwise following the Escrow Termination, it shall promptly
remit such amounts in accordance with the directions of the Seller.
 
4.
Collection of Payments.

 
(a)           Collection Efforts; Modification of Loans and Loan
Collateral.  The Servicer will collect, or cause to be collected, all payments
called for under the terms and provisions of the Loans, as and when the same
become due in accordance with the Credit and Collection Policy.  The Servicer
may not waive, modify or otherwise vary any provision of a Loan or any Loan
Collateral in a manner that would impair in any material respect the
collectibility of such Loan or Loan Collateral or in any manner contrary to the
Credit and Collection Policy.
 
Acceleration.  If required by the Credit and Collection Policy, the Servicer
shall, in accordance with the Credit and Collection Policy, accelerate the
maturity of the schedule principal payments and other amounts due under any Loan
if a default under the terms thereof has occurred and is continuing.
 
Taxes and other Amounts.  The Servicer will use its best efforts to collect all
payments with respect to amounts due for taxes, insurance premiums and other
 
 
7

--------------------------------------------------------------------------------

 
 
amounts relating to each Loan to the extent required to be paid by the
applicable Obligor and remit such amounts to the Seller as provided herein.
 
Payments to Portfolio Collection Account.  The Servicer shall notify all
Obligors to make payments in respect of the Loans to Ace Cash Express and
MoneyGram pursuant to and in accordance with the form of notice attached hereto
as Exhibit B, which payments shall then be transferred to the Portfolio
Collection Account.  Notwithstanding the foregoing, in the event any payment is
made by an Obligor or any Person in respect of the Loans to Servicer or any
affiliate of Servicer, Servicer shall cash any such payments to be transferred
to the Portfolio Collection Account within one (1) Business Day of Servicer or
such affiliate’s receipt thereof, in the same form received, and with any
necessary endorsement.
 
5.
Autostar.  In connection with its servicing of the Loans hereunder, Servicer
shall utilize an Autostar Solutions, Inc., a Texas corporation ("Autostar")
software based internet based payment system that includes Accountmate
functionality, and Servicer shall grant (or cause any applicable affiliate
license holder to grant) to Seller full access rights to such software and
payment system, including but not limited to passwords and login
information.  Servicer shall (or shall cause any applicable affiliated license
holder to) authorize and instruct Autostar to provide Seller, at its request,
with all back-up materials and information for such payment system.  Servicer
shall send Seller copies of (and Autostar back-up reports with respect to) any
of Texas Motor Vehicle Seller-Financed Sales Tax and/or Surcharge Reports within
two (2) Business Days of its filing and payment of same.  In the event that
Autostar becomes unable to provide such service to Servicer, Servicer will
immediately obtain another such internet-based payment service that provides
equivalent software and access rights to Servicer, and Seller as provided  by
Autostar, including but not limited to full access rights to Seller and back-up
materials and information as requested by Seller.

 
6.
Realization upon Loan Collateral in respect of defaulted Loans.  Subject to the
terms of the Credit and Collection Policy, the Servicer will use reasonable
efforts to foreclose upon or repossess, as applicable, or otherwise comparably
convert the ownership of any Loan Collateral relating to a defaulted Loan as to
which no satisfactory arrangements can be made for collection of delinquent
payments.  The Servicer will comply with the Credit and Collection Policy and
applicable Law in realizing upon such Loan Collateral, which practices and
procedures may include reasonable efforts to enforce all obligations of Obligors
foreclosed upon, repossessing and causing the sale of such Loan Collateral at
public or private sale in circumstances other than those described in the
preceding sentence (including, without limitation, sale of such Loan Collateral
as “Repossessed Inventory” pursuant to Article III hereof).  Without limiting
the generality of the foregoing, unless the Seller has specifically given
instruction to the contrary, the Servicer may not cause the sale of any such
Loan Collateral for a purchase price less than eighty percent (80%) of the then
current Black Book retail value thereof, provided, that in the event the such
Loan Collateral requires repair work which would cost (based on Parts Costs and
Labor Costs in accordance with the repair cost calculations set forth in Section
7 below) in excess of 25% of the then current Black Book wholesale value
thereof, Seller

 
 
 
8

--------------------------------------------------------------------------------

 
 
 
shall, upon the request of Servicer, shall determine an alterative minimum
applicable purchase price with respect to such vehicle and/or authorize Servicer
to make applicable repairs to such Vehicle (with such repairs to be at Seller’s
expense and authorized and paid for in accordance with the provisions of Section
7 below).  In any case in which any such Loan Collateral has suffered damage,
the Servicer will not expend funds in connection with any repair or toward the
foreclosure or repossession of such Loan Collateral unless it reasonably
determines that such repair and/or foreclosure or repossession will increase the
sale price thereof by an amount greater than the amount of such expenses and
such repair is approved by Seller in accordance with Section 7 below.  The
Servicer will remit to the Portfolio Collection Account any amounts received in
connection with the sale or disposition of Loan Collateral relating to a
defaulted Loan.  The Servicer shall notify the Servicer of the need for any
expenditure of funds under this section for the purpose of repairing Loan
Collateral, and if such expenditure is approved by Seller, shall be entitled to
receive reimbursement for its costs and expenses relating to any such actions.

 
7.
Warranty Claims; Repair of Loan Collateral.    Seller acknowledges that certain
of the automobiles and lights trucks constituting Loan Collateral (such
vehicles, the “Warranty Vehicles”) were sold be a prior owner of the Loans with
certain limited service contracts covering the repair of certain components of
such vehicles (the “Service Contracts”).  Seller agrees that, to the extent any
Obligor owning a Warranty Vehicle makes demand for performance under an
applicable Service Contract, then, subject to the terms, conditions and
procedures set forth hereof, Servicer shall perform (or cause to be performed)
required repair work thereon and Seller shall, subject to the terms, conditions
and procedures set forth herein, reimburse Servicer for its actual costs and
expenses in respect of any such repair work undertaken by Servicer on such
Warranty Vehicles under such Service Contract (“Warranty Repairs”) as follows:

 
1.           Seller shall reimburse Servicer for the actual out-of-pocket costs
incurred by Servicer in respect of parts purchased in connection with Warranty
Repairs (net of any discounts or other incentives obtained by Servicer) (“Parts
Costs”); and
 
2.           Seller shall reimburse Servicer for the actual out-of-pocket  labor
costs incurred directly incurred by Servicer in connection with Warranty Repairs
(such labor costs to be billed at Servicer’s actual cost, and shall exclude any
charges or allocations in respect of overhead or general corporate expense)
(“Labor Costs”).
 
In order to obtain reimbursement of Parts Costs and Labor Costs, the Servicer
must:  (i) promptly upon being presented with a claim by an Obligor for warranty
coverage, determine whether such Obligor’s vehicle is a Warranty Vehicle, and
(ii) send Seller written notice, which notice shall be in a form reasonably
satisfactory to Seller, (A) indicating such vehicle is a Warranty Vehicle, (B)
indicating that the required repairs are covered by the terms of the applicable
Service Contract and that the Obligor and Warranty Vehicle comply with all
applicable conditions set forth in the applicable Service Contract (including
mileage and time period requirements), (C) indicating a firm
 

 
9

--------------------------------------------------------------------------------

 

estimate of the Parts Costs and Labor Costs applicable to the required repair
and (D) requesting Seller’s authorization of such Warranty Repairs in accordance
with this Section 7 of this Article II.  Seller will endeavor to respond to such
notice within one (1) Business Day of its receipt of same.   Servicer shall
provide Seller, not more frequently than weekly, an itemized report of all Parts
Costs and Labor Costs incurred in connection with authorized Warranty Repairs,
which report shall be in form and substance reasonably satisfactory to
Seller.  Seller shall, within ten (10) Business Days of its receipt of such
invoice report, pay the amount of such Parts Costs and Labor Costs to Servicer
as follows:
 
1.           Seller shall deposit the amount of actual Parts Costs to such
deposit account of Servicer as Servicer shall designate in writing to Seller
from time to time
 
2.           Seller shall deposit the amount of Labor Costs to the Portfolio
Collection Account.
 
Seller shall have no obligation to reimburse the Servicer for any Parts Costs or
Labor Costs under this Agreement (whether pursuant to Section 6 or 7 of this
Article II or Section 1 of Article III) to the extent the Servicer fails to
comply with the procedures set forth in this Section 7 or any such repair is not
authorized by Seller.  Upon the release of the Escrow Documents in connection
with the Escrow Release, and without any further act or agreement of the
parties, the parties acknowledge and agree that the aggregate amount of all
Labor Costs paid to the Portfolio Collection Account (i) shall be deemed to have
been made in accordance with the terms of Section 24 of the Purchase Agreement
and (ii) shall be deemed to have been received by Administrative Agent and
applied to the Initial Loans in accordance with the terms of Section 3.6 of the
Loan Agreement.   In the event of the occurrence of an Escrow Termination (other
than as a result of (i) the failure of the Buyer/Borrower to acquire the Finance
License on account of the Buyer/Borrower’s negligence, willful misconduct or
failure to exercise its commercially reasonable efforts to obtain such Required
Permits or (ii) the failure of the Buyer/Borrower to deliver a fully executed
Consignment Agreement, in which case, the Seller shall be entitled to retain the
aggregate amount of all Labor Costs), the Seller shall promptly transfer an
amount to Servicer equal to the aggregate Labor Costs.
 
8.
Maintenance of Insurance Policies.  With respect to each Loan, the Servicer
shall use its best efforts to cause each Obligor required to do so pursuant to
the underlying consumer loan documents applicable to such Loan to maintain in
respect of the related Loan Collateral all insurance coverage as is required
under the related consumer loan documents.  If an Obligor fails to maintain such
insurance, the Servicer shall (to the extent available at commercially
reasonable terms as reasonably determined by the Servicer, which shall be
entitled to rely on insurance consultants in making such determination) obtain
such insurance (which may be through a master or single interest policy) and the
cost (including any deductible relating to such insurance and any out-of-pocket
cost incurred by the Servicer in obtaining advice of insurance consultants) of
such insurance (or in the case of a master or single interest policy, the
incremental cost

 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(including any deductible relating to such insurance) of such insurance relating
to the specific Loan Collateral), shall be paid by the Servicer and shall be
reimbursable to the Servicer by Seller.  All Insurance Policies maintained by
the Servicer in connection with the Loans and Loan Collateral shall contain
“standard” mortgagee / loss payable clause, with loss payable to the
Seller.  Notwithstanding the foregoing, the Servicer agrees to deposit into the
Portfolio Collection Account, within one (1) Business Day of its receipt
thereof, any amounts collected by the Servicer under any such policies (other
than amounts to be applied to the restoration or repair of the related Loan
Collateral).

 
9.
Audits; Books and Records and Inspections.  Periodically at the discretion of
the Seller, the Seller may review the Servicer’s collection and administration
of the Loans in order to assess compliance by the Servicer with the Credit and
Collection Policy, as well as with this Agreement and may conduct an audit of
the Loans and Loan Collateral in conjunction with such a review.  Such review
shall be reasonable in scope and shall be completed in a reasonable period of
time.  To the extent that the Seller requires access to the Servicer’s books and
records, the Servicer shall arrange such access with the upon reasonable prior
written notice, and Seller shall be permitted to make extractions or copies the
Servicer’s books, records, journals, orders, receipts, or other
correspondence.  Without limiting the foregoing, from time to time on request of
the Seller and at Seller’s expense, the Servicer shall permit, and shall arrange
with the Seller to permit certified public accountants or other independent
auditors acceptable to the Seller to conduct, at the Servicer’s expense, a
review of the Servicer's books and records and all other documentation regarding
the Loans.  Seller, by or through any of its officers, agents, employees,
attorneys or accountants, shall have the right to enter any of Servicer or AUA’s
officers and other locations, upon reasonable prior written notice, to inspect
the Loans, Loan Collateral, Consigned Inventory (as hereinafter defined) and
otherwise inspect Servicer and AUA’s operations.

 
10.
Payment of Certain Expenses by Servicer.  The Servicer will be required to pay
all expenses incurred by it in connection with its servicing activities under
this Agreement, including fees and disbursements of its independent accountants,
taxes imposed on the Servicer, and expenses incurred by the Servicer in
connection with payments and reports pursuant to this Agreement.

 
11.
Servicing Reports.  By no later than 12:00 noon on the last Business Day of each
calendar week, the Servicer will provide to the Seller, a statement determined
as of the First Business Day of such calendar week (a “Servicing Report”),
signed by a responsible officer of the Servicer including (i) an detailed aging
report of the Loans, (ii) a detailed payment summary in respect of payments
collected on the Loans during the preceding calendar week, (iii) the outstanding
principal and accrued by unpaid interest on each Loan, (iv) a report of all
sales tax obligations incurred and sales tax returns required to be filed in
connection with Loan payments received during the preceding week (which sales
tax report shall be in form and substance and include such information as Seller
shall reasonably require) and (v) a reconciliation to the immediately preceding
Servicing Report, and shall be in form and substance reasonably satisfactory to
Seller.  

 
 
 
11

--------------------------------------------------------------------------------

 
 
 
The Seller may, at its option, cause an amount equal to applicable sales tax
payment obligations incurred in connection with the receipt of Loan payments
remitted to Servicer (to such deposit account as Servicer may designate from
time to time), which amounts  shall be held in trust by Servicer for the benefit
of Seller and promptly paid over to the applicable taxing authority. The failure
of Servicer to promptly remit any such amounts to the applicable taxing
authority shall be breach of this Agreement.

 
12.
Financial Statements.  The Servicer shall deliver to the Seller, (i) within
twenty (20) days after the end of each fiscal month, the consolidated and
consolidating unaudited financial statements of the AUA and its subsidiaries for
such fiscal month (including a balance sheet, statement of income, retained
earnings and cash flows), certified by a responsible officer of the Servicer as
complete and correct and prepared in accordance with GAAP, consistently applied.

 
13.
Additional Information.  Promptly upon request by Seller, the Servicer shall
provide to the Seller, for each Loan, the name and number of the related
Obligor, collection status, loan status, the date of each scheduled payment and
the outstanding principal balance, and such other items as may reasonably be
expected in connection with the transactions contemplated by this Agreement.

 
14.
Resignation of the Servicer.  The Servicer may not resign from the obligations
and duties hereby imposed on it except upon the Servicer’s and Seller’s
reasonable determination that (i) the performance of its duties hereunder is or
becomes impermissible under applicable law and (ii) there is no reasonable
action that the Servicer could take to make the performance of its duties
hereunder permissible under applicable law.  No such resignation shall become
effective until the Seller has appointed a successor servicer and such successor
servicer shall have assumed all of the Servicer’s servicing obligations in
respect of the Loans.

 
III.           CONSIGNMENT SALE ARRANGEMENTS.
 
1.
Seller hereby agrees to consign to Servicer for sale, and Servicer hereby agrees
to accept from Seller on consignment in accordance with the terms hereof, the
Motor Vehicle Inventory together with any automobile or light truck repossessed
by Seller pursuant to the Seller’s exercise of remedies in respect of Loans
pursuant to Article II hereof (such repossessed vehicles, “Repossessed
Inventory”, Repossessed Vehicles and Motor Vehicle Inventory, collectively,
“Consigned Inventory”).  Servicer acknowledges and agrees that, except as
expressly set forth in this Article III, all right, title and interest on the
Consigned Inventory shall remain with Seller, and that Servicer shall mark its
books and records accordingly to reflect that fact that such Consigned Inventory
is the property of the Seller and not Servicer.  Servicer further authorizes
Seller to filing such uniform commercial code financing statements in such
filing offices as Seller shall deem appropriate to evidence such consignment
arrangement.  Although Servicer and Seller acknowledge that all right, title and
interest in the Consigned Inventory shall remain with Seller during the term of
the consignment arrangement evidenced hereto, Servicer shall have the right to
sell items of Consigned Inventory to Servicer’s consumer customers free

 
 
 
12

--------------------------------------------------------------------------------

 
 
 
and clear of any right, title, interest, lien or encumbrance of Seller, provided
that such sale conforms to the following terms and conditions:

 
Conditions to Permitted Consignment Sales:
 
a.           The purchase price for applicable Consigned Inventory (the
“Inventory Purchase Price”) shall not be less than eighty percent (80%) of the
then applicable Black Book average retail value of such Consigned Inventory, in
each case, without the prior written consent of Seller.  Without limiting the
generality of the foregoing, in the event the such Consigned Inventory requires
repair work which would cost (based on Parts Costs and Labor Costs determined in
accordance with Section 7 of Article II hereof) in excess of 25% of the then
current Black Book wholesale value thereof, Seller may, upon the request of
Servicer, determine an alterative minimum applicable purchase price with respect
to such vehicle and/or authorize Servicer to make applicable repairs to such
Vehicle (with such repairs to be at Seller’s expense and authorized and paid for
in accordance with the provisions of Section 7 of Article II hereof).  In any
case, the Servicer will not expend funds in connection with any repair such
Consigned Inventory unless it reasonably determines that such repair will
increase the sale price thereof by an amount greater than the amount of such
expenses and such repair is approved by Seller in accordance with the provisions
of Section 7 of Article II hereof.  Seller shall have no obligation to reimburse
the Servicer for any Parts Costs or Labor Costs under this Section 1 to the
extent the Servicer fails to comply with the procedures set forth in Section 7
of Article II hereof.
 
b.           Not less than ten percent (10%) of the Inventory Purchase Price in
respect of such Motor Vehicle Inventory shall be paid by the Obligor in cash at
the time of sale (any amount paid at the time of sale, a “Down Payment”),
without the prior written consent of Seller.
 
c.           Such sale shall be without any representation or warranty on the
part of Seller, other than any representations and warranties required by
applicable law, and on an ‘as is where is’ basis.  
 
Notwithstanding the parties intention that the consignment arrangement evidenced
hereby constitute a consignment and not a secured transaction, in the event that
such arrangement is determined to be a secured transaction, the Consigned
Inventory shall be subject to the lien and security interest set forth in
Article IV hereof.
 
2.
Any sale of Consigned Inventory by Servicer shall be made for Cash, or a
combination of Cash and the making by Servicer of a retain installment loan (a
“Servicer Loan”) by Servicer to the applicable purchaser, which Servicer Loan
must satisfy the following conditions:

 
a.   The maximum term of such Servicer Loan shall not exceed thirty-six (36)
months.
 

 
13

--------------------------------------------------------------------------------

 

b.   The Servicer Loan Documents shall provide for regularly scheduled
semi-monthly payments, and require that such payments be made (i) at Ace Cash
Express or MoneyGram (which payments shall then be paid by Ace Cash Express or
MoneyGram pursuant to and in accordance with the form of notice attached hereto
as Exhibits B) or (ii) in person at one or more of the Servicer’s “Affordable
Cars and Trucks” retail locations in the greater Houston, Texas area.
 
c.           The Servicer Loan Documents shall provide for a minimum interest
rate of 17.99% per annum.
 
The Consumer Loan Document evidencing Servicer Loans are hereinafter referred to
as “Servicer Loan Documents.”
 
3.
Servicer shall, within five (5) Business Day’s of the sale of Consigned
Inventory financed by Servicer pursuant to a Servicer Loan, deliver the
originally executed Servicer Loan Documents to the Existing Custodian (as
defined in the Purchase Agreement) for the benefit of Seller, and shall deliver
the original Auto Title in respect of such sold Consigned Inventory (such Auto
Title naming the purchaser as the owner and Servicer as the Lienholder) within
five (5) Business Days of Servicer’s receipt of such Auto Title from the Texas
Department of Transportation.  Servicer acknowledges and agrees that Servicer
shall not permit any of the Loans, Consigned Inventory, Down Payments, Servicer
Loan Documents or any proceeds of the foregoing to be subject to any lien or
security interest other than the lien and security interest of Seller provided
for herein.

 
4.
Servicer shall, within one (1) Business Day of its receipt of any payment in
respect of (i) the sale of Motor Vehicle Inventory or (ii) any Servicer Loan,
deposit such payment, in the form received, to the Portfolio Collection Account.

 
5.
In consideration for Servicer’s sale of Consigned Inventory hereunder, Seller
agrees to pay Servicer a consignment sale fee (a “Sale Fee”) equal to $1 for
each item of Consigned Inventory sold by Servicer pursuant to the terms
hereof.  The aggregate amount of all Sale Fees shall be paid by Seller to
Servicer on the Escrow Termination upon Seller’s receipt of the balance of the
aggregate Inventory Purchase Prices for all sold Consigned Inventory in
accordance with Section 6 below.

 
6.
Upon the Servicer’s sale of Consigned Inventory, Servicer shall pay the
Inventory Purchase Price therefor to Seller as follows:

 
a.           The portion of the Inventory Purchase Price consisting of the Down
Payment shall be paid to Seller in accordance with the preceding Section 4 of
this Article III.
 
b.           The balance of the Inventory Purchase Price shall be paid to Seller
upon demand by Seller upon the Escrow Termination.  Any payments by an Obligor
on a Servicer Loan shall be paid to Seller in accordance with Section 4 of this
Article III and credited to Servicer’s obligations to pay the Inventory Purchase
Price to Seller.
 
 
14

--------------------------------------------------------------------------------

 
 
The Servicer’s obligation to pay the Inventory Purchase Price in respect of
Consigned Inventory (including any interest and other fees paid in respect of
Servicer Loans) is hereinafter referred to as the Seller’s “Inventory Purchase
Price Obligation”.  In the event that any Servicer Loans or any Consigned
Inventory shall remain at the Escrow Termination, Servicer shall promptly assign
and transfer the applicable Servicer Loan Documents and Consigned Inventory to
Seller to satisfy the Inventory Purchase Price Obligation, which transfer and
assignment shall be free and clear of all liens, security interests and
encumbrances pursuant to documentation in form and substance reasonably
satisfactory to Seller.  Upon Seller’s receipt of the Servicer Loan Documents
and Consigned Inventory, Seller shall promptly pay to Servicer an amount equal
to the aggregate Sale Fee.
 
7.
The Servicer will be required to pay all expenses incurred by it in connection
with its consignment sale activities under this Agreement, including fees and
disbursements of its independent accountants, taxes imposed on the Servicer, and
expenses incurred by the Servicer in connection with payments and reports
pursuant to this Agreement.  Notwithstanding the foregoing, the Servicer shall
file all applicable tax returns and other necessary documentation to cause any
sales taxes due in respect of the sale of Consigned Inventory to be paid in
accordance with applicable provisions of Texas law.  Contemporaneous with the
delivery of the Servicing Reports required to be delivered to Seller pursuant to
Article II hereunder, Servicer shall provide Seller with a report of all sales
tax obligations incurred and sales tax returns required to be filed in
connection with the sale of Consigned Inventory since the date of the previous
Servicing Report, which report shall be in form and substance and include such
information as Seller shall reasonably require.  The Seller may, at its option,
cause an amount equal to applicable sales tax payment obligations incurred in
connection with the sale of consigned inventory to be remitted to Servicer (to
such deposit account as Servicer may designate from time to time), which amounts
shall be held in trust by Servicer for the benefit of Seller and promptly paid
over to the applicable taxing authority.  The failure of Servicer to promptly
remit any such amounts to the applicable taxing authority shall be breach of
this Agreement.

 
8.
On the Escrow Closing Date, Seller shall provide Servicer with access to remove
the Motor Vehicle Inventory from Tex Star Motors, in Houston, Texas (the current
location of the Motor Vehicle Inventory, the “Existing Location”).  Seller shall
be responsible for providing Servicer with access to the Motor Vehicle Inventory
on the Existing Location, however, Servicer acknowledges and agrees that it
shall be solely responsible, at its own cost and expense, to arrange for the
physical transfer and removal of the Motor Vehicle Inventory from the Existing
Location to Servicer’s retail premises located at 5715 North Freeway, Houston,
Texas  77076 (the “Servicer Location”).  If the Servicer is unable to move any
of the Motor Vehicle Inventory because the party(ies) in possession of such
Motor Vehicle Inventory refuses to relinquish possession, Seller may take such
legal and other action as Seller deems appropriate to secure Servicer access to
such Motor Vehicle Inventory, provided, Seller shall have no liability to
Servicer as a result of its failure to provide such access.  Notwithstanding the
foregoing, the Servicer shall have no obligation hereunder to accept on
consignment (and the Buyer/Borrower shall have no

 
 
 
15

--------------------------------------------------------------------------------

 
 

  obligation under the Purchase Agreement to purchase) (i) any item of Motor
Vehicle Inventory that cannot be retrieved from the Existing Location or (ii)
any item of Motor Vehicle Inventory that Servicer reasonably determines cannot
be sold on a commercial basis (“Rejected Vehicles”).  Seller agrees to reimburse
Servicer for all towing fees incurred by Servicer in connection with the
transport of Rejected Vehicles to the Servicer Location.

   

9.
Seller shall maintain the Motor Vehicle Inventory at the Servicer Location,
however, Seller understands and acknowledges that Servicer may need to allow
prospective buyers to test drive and otherwise inspect the Motor Vehicle
Inventory, which test drives and inspects may result on the Motor Vehicle
Inventory being removed from the Servicer Location on a temporary
basis.  Servicer agrees to indemnify and hold harmless Seller and its affiliates
from any claims arising Servicer permitting any prospective customer to test
drive and/or inspect any Motor Vehicle Inventory.

 
10.
Servicer acknowledges and agrees that Servicer shall be required to maintain (i)
liability insurance coverage in respect of the Motor Vehicle Inventory in an
amount not less than required by applicable law, which liability insurance
coverage shall name Seller as an “additional insured”, and (ii) property
insurance coverage in respect of the Motor Vehicle Inventory in an amount not
less than the applicable Black Book retail value of the Motor Vehicle, which
property insurance coverage shall name Seller as “loss payee”.  Servicer agrees
to hold Seller harmless from any damage to Motor Vehicle Inventory occurring
during the period such Motor Vehicle Inventory is consigned to Servicer.

 
11.
Servicer shall, at Servicer’s costs and expense, cause each item of Consigned
Inventory received by Servicer to be equipped with a starter interrupt / GPS
tracking device of the type currently being used by Servicer prior to such item
of Consigned Inventory being sold by Servicer.

 


 
IV.           SECURITY INTEREST.
 
1.
As security for the due and punctual performance of any and all of
Buyer/Borrower and, Servicer’s obligations to Seller and Administrative Agent
hereunder, including without limitation, the Inventory Purchase Price
Obligation, each of Buyer/Borrower, Servicer, AUA (each a “Secured Obligor” and
collectively, the “Secured Obligors”) hereby jointly and severally guaranty the
obligations of each such Secured Obligor to Seller and Administrative Agent
hereunder, and each Secured Obligor hereby pledges, assigns and grant to Seller,
for the benefit of itself, and Administrative Agent, for the benefit of itself
and the Lenders, a first priority continuing security interest in, and a lien
on, the Loans, the Consigned Inventory, the Servicer Loans, the Servicer Loan
Documents (and each Auto Title related to each Servicer Loan and all other
agreements, documents and instruments related thereto), the Down Payments and
all additions thereto and any proceeds thereof (collectively, the
“Collateral”).  The security interest of Seller and Administrative Agent shall
at all times be valid, perfected and enforceable by Seller

 
 
 
16

--------------------------------------------------------------------------------

 
 

  against Buyer/Borrower, Servicer and AUA and all third parties in accordance
with the terms of this Agreement.

   

2.
Each Secured Obligor hereby confirms and agrees that each of Seller and the
Administrative Agent (or any designee thereof), following an default by any
Secured Obligor or Guarantor of the payment or performance of its obligations
hereunder (including, without limitation, any servicing obligation under Article
II hereof or any consignment sale obligation under Article III hereof), or the
breach of any of its representations or warranties hereunder (an “Event of
Default”), shall, at its option, have the sole right to enforce Servicer’s
rights and remedies under each Servicer Loan Document, but without any
obligation on the part of the Seller or Administrative Agent or any of their
respective affiliates to perform any of the obligations of Servicer under any
such Servicer Loan Document.

 
3.
Each Secured Obligor Borrower hereby authorizes Seller and Administrative Agent
to file UCC-1 Financing Statements with respect to the Collateral, and any
amendments or continuations relating thereto, which UCC-1 Financing Statements
may describe the Collateral as “all present and future assets of the Debtor” or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the Uniform Commercial
Code.  The Secured Obligors shall not allow any financing statement or notice of
assignment of any Collateral, other than those filed in favor of Seller and
Administrative Agent to be on file in any public office covering any Collateral,
proceeds thereof or other matters subject to the security interest granted to
Seller and Administrative Agent hereunder.

 
4.
Secured Obligors hereby agree to deliver to Seller and Administrative Agent, at
such places as Seller and Administrative Agent may reasonably designate, (i)
schedules executed by Secured Obligors listing the Servicer Loans and fully and
correctly specifying in adequate detail the aggregate unmatured unpaid face
amount of each Servicer Loan and the amount of the deferred installments thereof
falling due each month and (ii) schedules executed by the Secured Obligors
listing the Consigned Inventory and specifying in adequate detail the current
NADA trade in value with respect thereto.  These schedules shall be in form and
tenor satisfactory to or supplied by Seller.

 
5.
Secured Obligors shall, from time to time, at their cost and expense, promptly
execute and deliver all further instruments, documents and notices and take all
further action that may be necessary, or that Seller or Administrative Agent may
reasonably request in order to create, perfect and protect the liens of Seller
and Administrative Agent in the Collateral, or to enable Seller and
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral, including, without limitation, (i) delivering to
Seller (for the benefit of itself and Administrative Agent) all original
instruments, certificated securities and other assets, perfection of a lien with
respect to which may be perfected by possession under applicable law, together
with any assignments separate from certificates and allonges ancillary thereto
and (iii) providing Administrative Agent with “control” (as such term is defined
in any applicable uniform commercial code) over any Collateral, a lien with
respect to which may be perfected by

 
 
 
17

--------------------------------------------------------------------------------

 
 

  “control”, pursuant to documentation in form and substance reasonably
satisfactory to Seller and Administrative Agent.

   

6.
If any Event of Default shall occur and be continuing, Seller and/or
Administrative Agent may protect and enforce their rights hereunder by any
appropriate proceedings, including proceedings for specific performance of any
covenant or agreement contained herein and the following rights and remedies:

 
(a)           All of the rights and remedies of a secured party under the
Uniform Commercial Code, as amended, or other applicable law.
 
(b)           The right, to the fullest extent permissible by applicable law,
to: (i) enter upon the premises of any Secured Obligor, or any other place or
places where the Collateral is located and kept, without any obligation to pay
rent to any Secured Obligor, through self-help and without judicial process,
without first obtaining a final judgment or giving any Secured Obligor notice
and opportunity for a hearing on the validity of Seller or Administrative
Agent's claim, and remove the Collateral therefrom to the premises of Seller or
Administrative Agent or any agent of Seller or Administrative Agent, for such
time as Seller or Administrative Agent may desire, in order to effectively
collect and liquidate the Collateral; and/or (ii) require any Secured Obligor to
assemble the Collateral and make it available to Seller and/or Administrative
Agent at a place to be designated by Seller and/or Administrative Agent, in
Seller and/or Administrative Agent's reasonable discretion.
 
(c)           The right to sell or otherwise dispose of any or all Collateral in
its then condition at public or private sale or sales, in lots or in bulk, for
cash or on credit, all as Seller and/or Administrative Agent, in its discretion,
may deem advisable; provided that such sales may be adjourned from time to time
with or without notice.  The parties hereby agree that Seller and/or
Administrative Agent shall give reasonable notice (such reasonable notice to be
determined by Seller and/or Administrative Agent in its sole and absolute
discretion) to the Secured Obligors of the time and place of any public sale of
the Collateral or of the time after which any private sale either by Seller
and/or Administrative Agent or at their option, a broker, or any other intended
disposition thereof is to be made.  Such notice shall be mailed, postage
prepaid, to Secured Obligors at the address of such Persons set forth herein.
 
V.           MISCELLANEOUS.
 
1.
Notices.  All notices, demands, requests and other written communications
hereunder shall be deemed to have been properly given:  (i) upon personal
delivery; (ii) on the third Business Day following the day sent, if sent by
registered or certified mail; (iii) on the next Business Day following the day
sent, if sent by overnight express courier; or (iv) on the day sent or if such
day is not a Business Day on the next Business Day after the day sent if sent by
telecopy providing the receiving party has acknowledged receipt by return
telecopy, in each case, to each party hereto at its address and/or

 
 
 
18

--------------------------------------------------------------------------------

 
 

  telecopy number as set forth below the signature block of such party hereto,
or at such other address and/or telecopy number as any party hereto may
designate for such purpose in a written notice given to the other parties.

   

2.
This Agreement is for the exclusive benefit of the parties hereto and their
respective successors hereunder, and shall not be deemed to give, either express
or implied, any legal or equitable right, remedy, or claim to any other entity
or person whatsoever.

 
3.
If at any time Seller is served with any judicial or administrative order,
judgment, decree, writ or other form of judicial or administrative process which
in any way affects the Escrow Documents, Seller is authorized to comply
therewith in any manner as it or its legal counsel of its own choosing deems
appropriate; and if Seller complies with any such judicial or administrative
order, judgment, decree, writ or other form of judicial or administrative
process, Seller shall not be liable to any of the parties hereto or to any other
person or entity even though such order, judgment, decree, writ or process may
be subsequently modified or vacated or otherwise determined to have been without
legal force or effect.

 
4.
Each of the parties hereto hereby irrevocably appoints Seller as escrow agent to
perform the escrow duties set forth by the terms of this Agreement.  Upon an
Escrow Termination and the return or destruction of the signature pages of the
parties in accordance with Section 5 of Article I hereof, Seller shall have no
further duties, responsibilities or obligations hereunder with respect to the
Escrow Documents.

 
5.
EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT IT HAS BEEN (OR HAS HAD THE
OPPORTUNITY TO BE) REPRESENTED AND ADVISED BY INDEPENDENT LEGAL COUNSEL WITH
RESPECT TO THE NEGOTIATION, EXECUTION AND ACCEPTANCE OF THIS AGREEMENT AND THE
TRANSACTIONS GOVERNED BY THIS AGREEMENT AND HAVE RELIED UPON (OR HAVE HAD THE
OPPORTUNITY TO RELY UPON) THE ADVICE OF ITS INDEPENDENT LEGAL COUNSEL IN
AGREEING TO THE TERMS AND CONDITIONS HEREIN AND IN EXECUTING AND DELIVERING THIS
AGREEMENT, AND THAT THEY HAVE FREELY AND VOLUNTARILY ENTERED INTO THIS AGREEMENT
AS THE PRODUCT OF ARMS' LENGTH NEGOTIATIONS.

 
6.
This Agreement shall be interpreted, construed, enforced and administered in
accordance with the internal substantive laws (and not the choice of law rules)
of the State of Illinois.  Each of the parties hereto hereby submits to the
personal jurisdiction of and each agrees that all proceedings relating hereto
shall be brought in courts located within the County of Cook, State of Illinois,
or elsewhere as Seller select.  Each of the parties hereto hereby waives the
right to trial by jury and to assert counterclaims in any such proceedings.  To
the extent that in any jurisdiction any party hereto may be entitled to claim,
for itself or its assets, immunity from suit, execution, attachment (whether
before or after judgment) or other legal process, each hereby irrevocably agrees
not to claim, and hereby waives, such immunity.  Each party hereto waives
personal service of process and consents to service of process by certified or
registered mail, return receipt requested, directed to it at

 
 
 
19

--------------------------------------------------------------------------------

 
 

  the address last specified for notices hereunder, and such service shall be
deemed completed ten (10) calendar days after the same is so mailed.

   

7.
Except as otherwise permitted herein, this Agreement may be modified only by a
written amendment signed by all the parties hereto, and no waiver of any
provision hereof shall be effective unless expressed in a writing signed by the
party to be charged.

 
8.
The rights and remedies conferred upon the parties hereto shall be cumulative,
and the exercise or waiver of any such right or remedy shall not preclude or
inhibit the exercise of any additional rights or remedies.  The waiver of any
right or remedy hereunder shall not preclude the subsequent exercise of such
right or remedy.

 
9.
Each party hereto hereby represents and warrants (a) that this Agreement has
been duly authorized, executed and delivered on its behalf and constitutes its
legal, valid and binding obligation and (b) that the execution, delivery and
performance of this Agreement by such party do not and will not violate any
applicable law or regulation.

 
10.
The invalidity, illegality or unenforceability of any provision of this
Agreement shall in no way affect the validity, legality or enforceability of any
other provision; and if any provision is held to be enforceable as a matter of
law, the other provisions shall not be affected thereby and shall remain in full
force and effect.

 
11.
This Agreement shall constitute the entire agreement of the parties with respect
to the subject matter and supersedes all prior oral or written agreements in
regard thereto.

 
12.
The headings contained in this Agreement are for convenience of reference only
and shall have no effect on the interpretation or operation hereof.

 
13.
The parties hereto have participated jointly in the negotiation and drafting of
this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 
14.
This Agreement may be executed by each of the parties hereto in any number of
counterparts, each of which counterpart, when so executed and delivered, shall
be deemed to be an original and all such counterparts shall together constitute
one and the same agreement.  Signatures delivered by facsimile and/or other
similar electronically transmitted format shall bind the parties hereto as
though such signatures were original.

 
15.
Each of Borrower and each Guarantor shall from time to time execute and deliver,
and shall cause each of its subsidiaries to execute and deliver, all such
amendments, supplements and other modifications hereto and to the other Loan
Documents and all such financing statements or continuation statements,
instruments of further assurance and any other instruments, and shall take such
other actions, as Administrative Agent reasonably requests and deems necessary
or advisable in furtherance of the agreements contained herein.

 

 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by a duly authorized officer as of the day and year first written above.
 


AGM, LLC, a Delaware limited liability
company, as the Seller
 
AUTO UNDERWRITERS PORTFOLIO
ACQUISITION COMPANY, INC., a  Texas corporation
     
By: /s/ Greg Bell
 
By:           /s/ William Kellagher
Name: Greg Bell
 
Name:     William Kellagher
Its: Manager
 
Its:           President
     
AGM, LLC, a Delaware limited liability
company, as Administrative Agent
 
AUTO UNDERWRITERS OF
AMERICA, INC., a California corporation
     
By: /s/ Greg Bell
 
By:           /s/ Dean Antonis_
Name: Greg Bell
 
Name:     Dean Antonis
Its: Manager
 
Its:           President
     
 
Notice Address:
 
AUTO UNDERWRITERS FINANCE
COMPANY, INC., a Texas corporation
     
1033 Skokie Boulevard, Suite 620
 
By:           /s/ William Kellagher
Northbrook, Illinois  60062
 
Name:     William Kellagher
Attn:  Greg Bell
 
Its:           President
Facsimile:  (847) 498-1758
       
Notice Address:
/s/ William Kellagher
   
William Kellagher
 
17000 Dallas Parkway
   
Suite 202
Notice Address:
 
Dallas, Texas 75248
   
Attn:  William Kellagher
William Kellagher
 
Telephone: (972) 267-5100
6011 Club Oaks Rd
 
Facsimile:  (972) 267-6001
Dallas, Texas 75248
         
/s/ Dean Antonis
   
Dean Antonis
         
Notice Address:
         
Dean Antonis
   
1508 Cedarwood Drive
   
San Mateo, CA 94403
         



 
21

--------------------------------------------------------------------------------

 

Exhibit A to Escrow, Servicing and Consignment Sale Agreement


Escrow Documents




Purchase Agreement


Transfer Statement by Seller in favor of Buyer/Borrower


Loan Agreement


Inventory Note by Buyer/Borrower in favor of Administrative Agent in the
original principal amount of $673,479


Term Note A by Buyer/Borrower in favor of Administrative Agent in the original
principal amount of $1,036,000


Term Note B by Buyer/Borrower in favor of Administrative Agent in the original
principal amount of $1,000,000


Term Note C by Buyer/Borrower in favor of Administrative Agent in the original
principal amount of $2,000,000


Term Note D by Buyer/Borrower in favor of Administrative Agent in the original
principal amount of $10,683,997.03


Validity Guaranties by each of William Kellagher and Dean Antonis in favor of
Administrative Agent


Limited Recourse Guaranty and Pledge Agreement by AUA in favor of Administrative
Agent, together with  Stock Certificate No. -00- evidencing 100,000 shares of
Buyer/Borrower and Irrevocable Proxy and Assignment Separate from Certificate by
AUA


Officer’s Closing Certificate by Buyer/Borrower


Secretary’s Certificate by Buyer/Borrower


Secretary’s Certificate by AUA


Deposit Account Control Agreement between Administrative Agent, Buyer/Borrower
and Amegy Bank National Association





 
22

--------------------------------------------------------------------------------

 

Exhibit B to Escrow, Servicing and Consignment Sale Agreement


Form of Ace Cash Express / MoneyGram Payment Notification


See Attached.
 
 
 
 

23